Citation Nr: 1732312	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-38 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a low back injury and, if so, whether service connection is warranted. 

2. Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to residuals of a low back injury.

3. Entitlement to service connection for a bilateral leg disorder, to include as secondary to residuals of a low back injury. 

4. Entitlement to service connection for a left foot disorder, to include as secondary to residuals of a low back injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran, his brother, and his sister-in-law


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which reopened a previously denied claim for service connection for residuals of a low back injury and denied it on the merits, and denied service connection for a bilateral shoulder disorder, a bilateral leg disorder, and a left foot disorder.

The Board notes that the Agency of the Original Jurisdiction (AOJ) found that new and material evidence had not been received in order to reopen previously denied claims for service connection for residuals of a low back injury, a bilateral leg disorder, and a right shoulder disorder in an August 2015 rating decision.  However, as such matters had been perfected for appeal from the aforementioned October 2011 rating decision, the AOJ erroneously assumed jurisdiction over them in the August 2015 rating decision. 

In April 2017, the Veteran, his brother, and his sister-in-law testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. At such time, the Veteran waived AOJ consideration of the evidence submitted after the October 2014 statement of the case.  Thus, the Board may properly consider the entirety of the evidence of record. 38 C.F.R. § 20.1304(c) (2016). The record was also held open for 60 days for the receipt of additional evidence; however, none has been received to date. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a final decision issued in June 2007, the AOJ determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a low back injury had not been received.

2. Evidence added to the record since the final June 2007 rating decision is not cumulative or redundant of the evidence of record at the time of such final decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a low back injury.

3. A back disorder, claimed as residuals of a low back injury, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of discharge from active duty. 

4. At no time during the pendency of the claim does the Veteran have a current diagnosis of a bilateral shoulder disorder and the record does not contain a recent diagnosis of such disorder prior to the Veteran's filing of a claim. 

5. A bilateral leg disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, an organic disease of the nervous system did not manifest within one year of discharge from active duty, and such is not caused or aggravated by a service-connected disability.

6. A left foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, an organic disease of the nervous system did not manifest within one year of discharge from active duty, and such is not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. The June 2007 rating decision that determined that new and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a low back injury had not been received is final. 38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2016)].

2. New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a low back injury has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for residuals of a low back injury have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a bilateral shoulder disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5. The criteria for service connection for a bilateral leg disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6. The criteria for service connection for a left foot disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a low back injury constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and implementing regulations. 

With regard to the Veteran's reopened claim and the remaining claims on appeal, VA's duty to notify was satisfied by an August 2011 letter, sent prior to the issuance of the rating decision on appeal, and a May 2014 letter, after which the Veteran's claims were readjudicated in an October 2014 statement of the case. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained. The Veteran's service treatment records (STRs), post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered. In this regard, while he reported initial post-service treatment for his back disorder through the Little Rock VA facility in 1963/1964 at his April 2017 Board hearing, such statement is inconsistent with his previous application for service connection filed in January 1983 where he did not report any VA treatment and in April 1986 where he reported initial treatment at VA in 1985-86. In this regard, the Board finds his current statements as to treatment in 1963/1964 to be less credible than his more contemporaneous statements made in 1983 and 1986.  The Board also notes that, at his April 2017 hearing, the Veteran reported treatment from Dr. Hinkle in the 1970's and indicated that all records had been previously provided to VA; however, to the extent that any of his records may be missing, the Board notes that he reported in a November 1993 statement that such physician is deceased.  Furthermore, all available VA and private treatment records for which authorization forms have been provided have been associated with the record, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.

The Veteran was also provided a VA examination in October 2011 in connection with his claim for service connection for residuals of a low back injury. The Board finds that such VA examination and accompanying opinion is adequate to decide such issue as they are predicated on an interview with the Veteran; a review of the record, to include his STRs; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for bilateral shoulder, a bilateral leg, and left foot disorders; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no evidence that the Veteran incurred injuries to his shoulders, legs, or left foot during service, and no probative evidence that such disorders may be related to any instance of his military service, or a service-connected disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Furthermore, the evidence of record fails to reveal a current diagnosis of a bilateral shoulder disorder. Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide such claims.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2017. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the April 2017 hearing, the undersigned Veterans Law Judge noted the issues on appeal. Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his low back injury, a bilateral shoulder disorder, a bilateral leg disorder, and a left foot disorder, the type and onset of symptoms, and his contention that his military service caused such disorders.  Further, testimony was also taken with regard to the Veteran's allegation that his bilateral shoulder, bilateral leg, and left foot disorders were caused or aggravated by his back disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. At 497. Furthermore, the undersigned held the record open for 60 days for additional evidence, to include a nexus opinion rendered by a medical professional, relating his claimed disorders to his military service, or a service-connected disability; however, none was received. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Application to Reopen Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 
38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014). If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 
38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, Veteran's original January 1983 claim for service connection for residuals of a low back injury was denied in a March 1983 rating decision, which was affirmed by the Board in May 1984. In this regard, the Board considered the Veteran's statements, STRs, and post-service treatment records, and determined that his in-service back injury was acute and transitory and resolved without residuals; rather, his current back disorder was the result of a post-service industrial accident.  Consequently, the Board found there was no nexus between the Veteran's in-service back injury and his current disorder. Thereafter, the Veteran attempted to reopen such claims on numerous occasions, which were denied by the AOJ and the Board. 

The Veteran's claim for service connection for residuals of a low back injury was most recently denied in a June 2007 rating decision as the AOJ found that the evidence received since the prior denial was not new and material in that it did not relate his current back disorder to his military service. In particular, the AOJ found that a June 2007 MRI of the lumbar spine was essentially redundant of the previously considered medical evidence showing disc bulges in the Veteran's lumbar spine, and that his SSA records indicated that his current back disorder was the result of post-service injuries rather than his military service. 

In June 2007, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement with such decision. Further, while he submitted a medical statement in regard to his right foot in March 2008, no additional evidence referable to his back was received within one year of the issuance of such decision. Finally, while the Veteran's service personnel records were received in June 2015, such are irrelevant to his claim for service connection for a back disorder. Therefore, the June 2007 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2016)]. 

In July 2011, the Veteran submitted a request to reopen his claim for service connection for residuals of a low back injury. In connection with such application, he submitted additional statements and medical records.  Furthermore, in October 2011, the AOJ afforded him a VA examination in which the examiner provided an opinion addressing whether he had a current back disorder that was related to his service, to include his in-service back injury. See Shade, supra. Furthermore, as such claim was previously denied on the basis that there was no evidence linking his current back disorder to his military service, to include his in-service back injury, and the October 2011 VA opinion directly addresses such missing element, the Board finds that it is new and material. See 38 C.F.R. § 3.156(a).  

Consequently, the Board finds that the evidence added to the record since the final June 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a low back injury. Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the Veteran's claim of entitlement to service connection for residuals of a low back injury is reopened.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis or organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. 
§ 3.303(b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Back Injury 

The Board will now proceed with a review of the Veteran's claim for residuals of a back injury on a de novo basis. As the AOJ considered his claim on the merits in the October 2011 rating decision and October 2014 statement of the case, the Board finds no prejudice to the Veteran in adjudicating the merits of his claim of entitlement to service connection for residuals of a back injury.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that he has a current back disorder that resulted from an in-service low back injury. Specifically, during the April 2017 Board hearing, he testified that he injured his lower back while he was trying to pick up a heavy tire on a 2 1/2 ton truck, and his back popped. The Veteran also stated that he has had continued problems with his back ever since such incident.   

As an initial matter, the Board notes that the Veteran's in-service back injury was documented in his STRs, and that he has a current back disorder, diagnosed as lumbar spine degenerative joint disease (DJD) at the October 2011 VA examination. Thus, to establish service connection for residuals of a low back injury, the evidence must show a link, or nexus, between the Veteran's currently diagnosed back disorder and any instance of his military service, to include his in-service back injury. However, upon review of the evidence, the Board finds the preponderance of the evidence is against such claim.

In this regard, an August 1962 STR noted that the Veteran injured his back when he was fixing a tire on a truck and that he had persistent pain ever since. The examiner noted that the Veteran had no radiation and, upon physical examination, there was pain and tenderness to percussion at the L3 level, and muscular spasms were reported. X-rays were negative and an impression of a low back strain, acute, was noted. The Veteran was also put on light duty for five days. The Veteran's separation examination revealed that his spine was normal upon clinical evaluation.   

The Veteran was afforded a VA examination in February 1983 in connection with his original claim for service connection for residuals of a low back injury. At such time, the examiner noted the Veteran's reports of his in-service back injury and that, ever since, he has had low back distress that gradually became worse with pain descending into his right ankle and foot. The examiner noted that the Veteran had a diagnosis of a low back traumatic injury by history with a clinical impression of lumbar disk disease of L5-S1. In his June 1983 substantive appeal, the Veteran stated that his private physician told him he had symptoms of ruptured intervertebral disc at L4-L5 with nerve root pressure to lateral aspect of the right leg to foot. The Veteran contended that, since he strained and weakened his back in the same area while in service, such led to his present ruptured lumbar disc.   

The Veteran's SSA records revealed that he worked in the oil fields in Texas and, in about 1985, he injured his back while lifting tanks. The Veteran was treated non-operatively for 2 to 3 years and, in February 1988, he underwent a bilateral L5-S1 hemilaminectomy and discectomy, and a bilateral posterolateral L5-S1 fusion with left iliac crest autogenous bone graft. His SSA records also revealed that he re-injured his back in 1991 on the job. 

In December 1990, a lay statement was received from the Veteran's sibling who stated that there was nothing wrong with the Veteran and that he was able to pick up a clothes' dryer and carry it across the room by himself. 

In a December 1993 statement, the Veteran stated that the doctor who treated him in 1964 or 1965 was dead and that he did not know who took over his practice. The Veteran also stated that he was examined by Dr. H. at Quitman after he separated from service, who found that the Veteran's arthritis build up was caused from the injury he received in-service. However, the Veteran stated that Dr. H. passed away. While the Veteran is competent to report such opinion, it is offered no probative weight because no rationale has been provided. See Nieves-Rodriguez, supra; Stefl, supra. Additionally, the Veteran's post-service VA treatment records reveal that he re-injured his back in July 1994. Specifically, he fell from a ladder while changing a bulb outside. He stated he was having back pain, but denied any numbness or tingling sensations. A diagnosis of compression fractures of thoracic 12 and lumbar 1, stable, was noted.

A January 2007 private treatment record revealed that the Veteran had a MRI examination on his lumbar spine. The physician noted an impression of no spinal canal stenosis and moderate stenosis of the left L4-L5 neural foramen, secondary to a posterior disc bulge and degenerative facet changes. 

The Veteran was afforded a VA examination in connection with his claim for a back disorder in October 2011. At such time, the examiner noted that the Veteran had a diagnosis of DJD lumbar spine and lumbar radiculopathy (intermittent) since 1983. The examiner noted the Veteran's past medical history consisting of his 1962 in-service back injury and his previous back surgery in the late 1980s. The examiner also noted the Veteran's reports of frequent intermittent low back pain and that he had spasms and stiffness of his back. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support thereof, the examiner explained that the Veteran had an isolated lumbar strain in 1962 and that no complaints of the back were noted at the time of separation. The examiner also explained that the records suggested the Veteran's back problems started in the 1980s from work-related injuries and such was confirmed by his SSA records. Thus, the examiner found that the Veteran's current back problems were related to his back injuries as a civilian and that the records suggested the Veteran separated from service without lumbar spine residuals. 

In a December 2015 statement, the Veteran reiterated that Dr. H. stated his arthritis in his back was related to his in-service back injury. However, as stated before, it is offered no probative weight because no rationale has been provided. Id.  Furthermore, at the April 2017 Board hearing, the Veteran reiterated his contentions regarding his in-service back injury, and he, his brother, and his sister-in-law testified that the Veteran's physical health has proceeded to decline in the last several years due to his claimed disorders.  

Based on the foregoing, the Board finds that service connection for residuals of a low back injury is not warranted as the Veteran's current back disorder is not related to his service, to include his in-service back injury. In this regard, the Board places great weight on the October 2011 opinion as it is predicated on a thorough review of the record. Such opinion clearly reflects consideration of the Veteran's medical records and the lay reports of symptoms, and provides a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. Id. Therefore, the Board accords great probative weight to the October 2011 opinion.

The Board acknowledges the Veteran's statements that his current back disorder is a residual from his in-service back injury. However, as a lay person, he is not competent to offer a diagnosis of such disorder as he does not possess the requisite specialized knowledge. In this regard, rendering such a diagnosis requires knowledge of the impact of past trauma to the back as well as the administration and interpretation of diagnostic testing so as to assess any residual condition. Thus, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of residuals of an in-service back injury. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the Veteran's statements as to the presence of residuals of a low back injury are afforded no probative weight. 

Furthermore, the evidence of record fails to demonstrate that arthritis of the back manifested within one year of the Veteran's separation from service.  In this regard, as previously noted, his in-service X-rays taken in 1962 were negative, and X-rays taken in connection with a VA examination conducted over 20 years later in February 1983 showed only minimal degenerative changes, and no diagnosis of arthritis was provided in connection with such examination.  Furthermore, while the Veteran has reported a continuity of back symptomatology since service, no medical professional has related such complaints to a diagnosis of arthritis in the first post-service year.  Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for arthritis is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that a back disorder, claimed as residuals of a low back injury, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of discharge from active duty. Consequently, service connection for such disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a low back injury. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Shoulder Disorder 

The Veteran contends that he has a bilateral shoulder disorder associated with his in-service back injury or, in the alternative, such is caused or aggravated by his back disorder. 

The Veteran's STRs do not reveal any complaints, treatment, or diagnoses referable to a bilateral shoulder disorder. Post-service treatment records indicate that he complained of shoulder pain. Specifically, a March 2011 VA treatment record revealed that the Veteran complained of pain his shoulders and that he had symptoms in the past regarding his shoulder. The clinician noted that there was normal range of motion for both of the Veteran's shoulders, but he had pain at night and was taking hydrocodone for it. Additionally, an April 2013 VA treatment record indicated that the Veteran reported shoulder pain, and a history of having such pain intermittently for a long time. Furthermore, at the April 2017 Board hearing, the Veteran stated that he had prior surgery on his right shoulder. However, the Veteran could not identify what medical diagnosis he had regarding his shoulders and the evidence of record does not reveal a current diagnosis for a bilateral shoulder disorder. 

Furthermore, the Board notes that the Veteran is competent to report pain in his shoulders, which is within the realm of his personal experience. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). However, he is not competent to relate such symptomatology to a diagnosed bilateral shoulder disorder. Specifically, a diagnosis of such a disorder, to include the etiology of the underlying pathology causing current symptoms, the Board finds that such is not a simple medical condition the Veteran is competent to diagnose. As such a diagnosis falls outside the realm of common knowledge of a lay person as it involves internal muscle and joint processes that cannot be identified by mere personal observation that comes through sensory perception, the Veteran is not competent to render a diagnosis of a bilateral shoulder disorder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). An opinion as to the etiology of the Veteran's complaints is equally complex. The Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters. Accordingly, he is not competent to diagnose a current bilateral shoulder disorder, or offer an opinion as the etiology of his bilateral shoulder complaints, and his opinion in this regard is of no probative value. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a bilateral shoulder disorder at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of a bilateral shoulder disorder prior to the Veteran's claim.

Accordingly, the record is absent any lay or medical evidence of a bilateral shoulder disorder, other than pain, during the pendency of the appeal. Pain alone is not a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000).

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral shoulder disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Leg Disorder and Left Foot Disorder

The Veteran claims that he has a bilateral leg disorder and left foot disorder that are related to his military service or, alternatively, caused or aggravated by his back disorder. Specifically, during the April 2017 Board hearing, the Veteran stated that he may have injured his left foot during the same time as his in-service back injury and that it may have resulted from putting too much pressure on his left foot due to his back disorder.   

As an initial matter, the Board notes that the competent evidence of record confirms that the Veteran has a current diagnosis referable to his bilateral legs and left foot. Specifically, his post-service treatment records indicate that he has a diagnosis of neuropathy of his legs and feet. However, the evidence of record does not reveal that such diagnosis is related to his military service.

In this regard, the Veteran's STRs do not reveal any complaints, treatment, or diagnoses referable to a bilateral leg disorder or a left foot disorder during service, and the Veteran does not allege he sought treatment for such disorders during service. 

A March 2003 VA treatment record indicated that the Veteran was diagnosed with diabetes mellitus type II (diabetes) in November 2002 and that he sometimes had numbness and/or tingling in his feet, and he reported his left little toe was sore at the time. A January 2007 private treatment record revealed that the Veteran was treated for numbness, tingling, and pain in his bilateral lower extremities. The clinician found that the there was only subtle evidence of sensory dominant polyneuropathy of axonal type and that such was non-specific in regards to etiology, but could be consistent with early diabetic polyneuropathy. Additionally, in a November 2010 letter, Dr. R.T. stated that the Veteran had been a patient of his since July 2007 and that he came to him with diagnoses of diabetes, along with other disorders. Dr. R.T. also stated that the Veteran reported difficulty with ambulation for any extended distance due to pain in his legs and feet, and that he recently had significant lower extremity edema, which contributed to his difficulty and pain. Dr. R.T. further noted that he anticipated the Veteran's problems to continue to progress over time. Furthermore, an October 2012 VA treatment record noted an assessment of neuropathy, legs and feet, and that he took hydrocodone 3 to 4 times a week.

The Veteran was also afforded a VA examination in connection with his claim for an increased rating for his service-connected right foot disability in May 2014. At such time, the examiner found that the Veteran had diabetic neuropathy with compromised sensation to pain and light touch, and loss of vibratory sensation in both of his feet. The examiner also opined that the Veteran's worsening limb and pain was less likely than not related to his previous injury and more likely related to his diabetic neuropathy. Moreover, a private August 2016 treatment record indicated that an assessment of diabetic polyneuropathy was made. Furthermore, at the April 2017 Board hearing, the Veteran's sister-in-law stated that within the last 6 years, she noticed that the Veteran was in pain when he stood up to do the dishes, and that he stated the pain radiated into his legs and his hips. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a bilateral leg disorder and a left foot disorder. Specifically, there is no medical evidence of record that even suggests the Veteran's bilateral leg and left foot disorder is related to his military service; rather, it suggests that such disorder is related to the Veteran's diabetes. In this regard, the Veteran did file a claim for service connection for diabetes, but such claim was denied in a September 2016 rating decision and the Veteran has not appealed such decision. 

Moreover, to the extent the Veteran believes that his bilateral leg and left foot disorder is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau, supra. In this regard, the diagnosis of a bilateral leg and left foot disorder requires medical testing and expertise, and to determine the etiology of such conditions involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. See Woehlaert, supra.  Accordingly, his opinion as to the diagnosis or etiology of his bilateral leg and left foot disorder is not competent evidence and, as such, his statements in this regard are afforded no probative weight.

Furthermore, the evidence of record fails to demonstrate that an organic disease of the nervous system manifested within one year of the Veteran's separation from service.  In this regard, while the Veteran first reported radiating pain at his February 1983 VA examination, no diagnosis of neuropathy was rendered until the early 2000's, approximately 40 years after his separation from service.  Furthermore, while the Veteran has reported a continuity of leg and foot symptomatology since service, no medical professional has related such complaints to a diagnosis of neuropathy in the first post-service year.  Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for an organic disease of the nervous system is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Finally, in regard to the Veteran's contention that he has bilateral leg and left foot disorders that are secondary to his back disorder, VA regulations provide that a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service-connected. However, as discussed above, the Veteran is not service-connected for residuals of a low back injury. As such, the Board finds that, under the law, he lacks legal grounds to establish entitlement to service connection for bilateral leg and left foot disorders as secondary to a back disorder. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his bilateral leg and left foot disorders, service connection on a secondary basis is not applicable under the law. As there is no legal entitlement, the claims of entitlement to service connection for bilateral leg and left foot disorders as secondary to a back disorder is without legal merit. Id.   

Therefore, the Board finds that bilateral leg and left foot disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service, an organic disease of the nervous system did not manifest within one year of discharge from active duty, and such are not caused or aggravated by a service-connected disability. Consequently, service connection for such disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for service connection for residuals of bilateral leg and left foot disorders. As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a low back injury is reopened; the appeal is granted to this extent only.

Service connection for residuals of a low back injury is denied.

Service connection for a bilateral shoulder disorder is denied. 

Service connection for a bilateral leg disorder is denied.

Service connection for a left foot disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


